DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Office Action is in response to claims filed on 2/25.2022 where claims 1- 2, 6-7, 11, 14 – 16 are amended while claims 18-20 are newly added. Claims 1 – 20 are pending and ready for examination

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The Applicant’s arguments are moot based on a new prior art rejection comprising Prasad (US 20190364393). 

The Examiner has reviewed the Applicants arguments submitted on 2/25/2022 in their entirety.

Prasad teaches one of the ordinary skill in the art independent operators with their own independent networks can share resources (see e.g. [0107) and provides for one of ordinary skill in the art to contemplate the newly amended claims (see e.g. independent claim 1).

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 -10 and 18 - 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, claim 1 recites “... the other network is an independent system ...” which renders the claim the indefinite. The Examiner contends that within the context of networking and/or technological environments comprising networking elements there are several different meanings and/or connotation with respect to “independent” The term as an example may suggest a standalone system based on it having the ability to perform its own congestion monitoring as opposed to central monitoring, a system via neural networking is able to perform its own inventory network management or maintenance with respect to nodes. The Examiner also notes that the Applicant’s specification does not even utilize the word “independent” to characterize any component.  
The Examiner respectfully reminds the Applicant of MPEP 2171:
Two separate requirements are set forth in 35 U.S.C. 112(b)  and pre-AIA  35 U.S.C. 112, second paragraph, namely that:
(A) the claims must set forth the subject matter that the inventor or a joint inventor regards as the invention; and
(B) the claims must particularly point out and distinctly define the metes and bounds of the subject matter to be protected by the patent grant.

Per item B there are no metes and bounds with respect to the ambiguous term “independent” The Examiner respectfully requests the Applicant to provide claim language which adequately provides a teaching to one of ordinary skill in the art without any undue burden.

The dependent claims (2 – 10) of independent claim 1 are also rejected as they do not cure the deficiencies detailed above.



Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 11-13 and 16 are rejected under 35 USC 102(a)(2) as being anticipated by Fard (US 2019/0182875)
	Regarding claim 11, Fard discloses a mobile communication core (MCC) entity for a MCC system, the MCC entity comprising one or more processors coupled to memory, which, alone or in combination, are configured to execute a method comprising:

	receiving topology information of an edge computing system from an EC entity of the EC system (Fard;

	see e.g. [0215] “The NRF 130 may query the UDM 140 for a selection of the UPF. At step 1403, the NRF 130 may send, to the UD 140, a subscriber data request message. The UDM 140 may determine information for a selection of the UPF ...”
	see e.g. [0132] “One more devices (e.g., a 5GC) may support edge computing and may provide operators and/or third party services to be hosted close to the wireless device ... The one or more devices (e.g. a 5GC) may select a UPRF 110 close to the wireless device ...”, and

	providing the topology information to a network exposure function or a policy control function (PCF) of the MCC (Fard;
	
	see e.g. [0106] “The network exposure function NEF 125 may provide a means to securely expose the services and capabilities ... translated  between information exchanged with the AF 145 ..”
	see e.g. [0110] “ ... external exposure framework ...”

	see e.g. [0132] “ ... network capability exposure ...” see e.g. [0071] “ NEF Network Exposure Function”
	see e.g. Fig. 2 illustrating a mobile communication core MCC; see e.g. [0135]
see e.g. [0215] “ ... The NF topology information may comprise network nodes hosting UP NFs (e.g., the UPF 110(, and/or logical links connecting  network nodes... input and output ports, and/or processing capabilities ... link capacity limits ...”
	see e.g. Fig. 13B), and
	wherein the MCC system belongs to a third generation partnership project (3GPP) system and the EC system belongs to a non-3GPP system (Fard; 
	see e.g. [0101] “ ... non-3GPP ... 3GPP ...”)

	Regarding claim 12, Fard discloses the MCC entity according to claim 11, wherein the MCC entity is a MCC system management entity or is an application function (AF) of the MCC system (Fard;
see e.g. [0106] “The network exposure function NEF 125 may provide a means to securely expose the services and capabilities ... translated  between information exchanged with the AF 145 ..”
	see e.g. [0110] “ ... external exposure framework ...”).

	
	Regarding claim 13, Fard discloses the MCC entity according to claim 11,

	wherein the method further comprises providing the topology information together with one or more data network access identifiers (DNAIs) to the NEF or the PCF, and wherein each of the DNAIs is related to an Edge-Data-Center (Fard; 
	see e.g. [0217] “ ... DNAI ... UPF 110 instances ...”
	see e.g. [0132] “ ... edge computing and may provide operators and/or third party services ...”
	see e.g. [0170] “ ... DNAI ...”
	see e.g. [0225] “ ... DNAI(s) to be used in priority ...”)

	Regarding claim 16, Fard discloses a method for a mobile communication core (MCC) system the method comprising:
		receiving topology information of an edge computing system (Fard;

	see e.g. [0215] “The NRF 130 may query the UDM 140 for a selection of the UPF. At step 1403, the NRF 130 may send, to the UD 140, a subscriber data request message. The UDM 140 may determine information for a selection of the UPF ...”
	see e.g. [0132] “One more devices (e.g., a 5GC) may support edge computing and may provide operators and/or third party services to be hosted close to the wireless device ... The one or more devices (e.g. a 5GC) may select a UPRF 110 close to the wireless device ...,
	see e.g. [0225]), and
	providing the topology information to a network exposure function (NEF) or a policy control function (PCF) of the MCC system  (Fard;
	
	see e.g. [0106] “The network exposure function NEF 125 may provide a means to securely expose the services and capabilities ... translated  between information exchanged with the AF 145 ..”
	see e.g. [0110] “ ... external exposure framework ...”

	see e.g. [0132] “ ... network capability exposure ...” see e.g. [0071] “ NEF Network Exposure Function”
	see e.g. Fig. 2 illustrating a mobile communication core MCC; see e.g. [0135]
see e.g. [0215] “ ... The NF topology information may comprise network nodes hosting UP NFs (e.g., the UPF 110(, and/or logical links connecting  network nodes... input and output ports, and/or processing capabilities ... link capacity limits ...”
	see e.g. Fig. 13B), and 

	wherein the MCC system belongs to a third generation partnership project (3GPP) system and the EC system belongs to a non-3GPP system (Fard; 
	see e.g. [0101] “ ... non-3GPP ... 3GPP ...”)

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9-10, 15, and 18 are rejected as being unpatentable over  Fard (US 2019/0182875) in view of Prasad (US 2019/0364393(
	Regarding claim 1, Fard discloses an edge computing (EC) entity for managing an EC system, the EC entity comprising one or more processors coupled to memory, which alone or in combination, are configured to execute a method comprising:

	obtaining topology information of the EC system (Fard; Fard teaches querying information associated with an EC system (e.g. UPF)  with the intention of providing an edge service to a computing device;
	see e.g. [0215] “The NRF 130 may query the UDM 140 for a selection of the UPF. At step 1403, the NRF 130 may send, to the UD 140, a subscriber data request message. The UDM 140 may determine information for a selection of the UPF ...”
	see e.g. [0132] “One more devices (e.g., a 5GC) may support edge computing and may provide operators and/or third party services to be hosted close to the wireless device ... The one or more devices (e.g. a 5GC) may select a UPRF 110 close to the wireless device ...” ),

	exposing the topology information to another network (Fard; Fard teaches topology information is exposed as a result of the query;
	see e.g. [0215] “ ... The NF topology information may comprise network nodes hosting UP NFs (e.g., the UPF 110(, and/or logical links connecting  network nodes... input and output ports, and/or processing capabilities ... link capacity limits ...”
	see e.g. Fig. 13B) .
	
	Fard does not expressly disclose:

	wherein the other network is an independent system that is different from the EC system

	However Prasad discloses:
	wherein the other network is an independent system that is different from the EC system (Fard; Fard teaches multiple operators with their own independent networks which may share resources;
	see e.g. [0107] “ ... multiple operator scenario ... resource sharing ...”
	see e.g. [0084] “ Mobile Edge computing (MEC) ...”)
	
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Prasad with Farad’s conventional multiple operator and MEC infrastructure scheme. The motivation being the combined solution provides for one of ordinary skill in the art to upgrade to MEC platform and infrastructure  independently while sharing resources.
	
	Regarding claim 9, Fard in view of Prasad discloses the EC entity according to claim 1, wherein the method further comprises exposing the topology information via an interface to:
	
	a management entity of the other network,

	a Network Exposure Function, network exposure function (NEF) of the
other (Fard; see e.g. [0132] “ ... network capability exposure ...” see e.g. [0071] “ NEF Network Exposure Function) , or
	an application Function, (AF) of the other network (Fard; see e.g. AF Application Function; see e.g.[0041],  [0110]).

	Regarding claim 10, Fard in view of Prasad  discloses the EC entity according to claim 1, the method further comprises providing topology information updates to the other network to:

	an application function (AF) of the other network (Fard; see e.g. AF Application Function; see e.g.[0041],  [0110]), or

	a network exposure function (NEF) (Fard; see e.g. [0132] “ ... network capability exposure ...” see e.g. [0071] “ NEF Network Exposure Function”).

	Regarding claim 15, claim 15 comprises the same and similar subject matter as claim 1 and is considered an obvious variation; therefore it is rejected under the same rationale.


	Regarding claim 18, Fard in view of Prasad disclose the EC entity according to claim 1, wherein the other network belongs to a third generation partnership project (3GPP) system and the EC system belongs to a non-3GPP system (Fard; 
	see e.g. [0101] “ ... non-3GPP ... 3GPP ...”)
	Regarding claim 20, claim 20 comprises the same and/or similar subject matter as claim 18 and is considered an obvious variation; therefore it is rejected under the same rationale.

	Claims 2 and 17 are rejected under 35 USC 103 as being unpatentable over Fard in view of Prasad and in further view of  Zhang (US 2018/0077024)
	Regarding claim 2 , Fard  discloses the EC entity according to claim 1,  Fard suggests but does not expressly disclose  wherein the method further comprises exposing, as the topology information, a full topology of all edge data centers (EDCs) in the EC system to the other network

	However in analogous art Zhang discloses:
exposing, as the topology information, a full topology of all edge data centers (EDCs) in the EC system to the other network (Zhang; Zhang teaches the utilization of Mobile Edge Computing nodes to provide Edge Data centers and where the topology of the MEC resources comprising topology information is exposed to multiple infrastructure providers (i.e. networks)

	see e.g. [0079] “ The RAN cluster domain is an example of an access domain. The RAN cluster domain may include mobile edge computing (MEC) resources to provide a RAN cloud that can server the needs of access nodes. These infrastructure domains can belong to one provides or multiple infrastructure providers. A multi domain environment can utilize a Network Operation Support (NOS) slice providing function distributions ...”
	
	see e.g. [0079] “ ... The network may be formed from resources drawn from different network domains ... network can span across multiple domains, and multiple domain types ... topology ... Each domain can include central and local clouds, which can include DCs or nodes which can host the various functions ...”
	see e.g.  [0084] “ ... domain infrastructure topology description ...”
	The Examiner notes Zhang teaches n Software Defined Topology controller which may be utilized by one of ordinary skill in the art to maintain a full and/or global full; 

	see e.g. [0065} “ ... Software Defined Topology (SDT) Controller ...”)

	Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fard with Zhang’s MEC scheme comprising topology information available to multiple operators. The motivation being the combined invention provides for increased efficiencies in delivering services to client devices.

	Regarding claim 17, Fard in view of Prasad discloses the EC entity according to claim 1, however Fard does not address utilizing multiple operators with mobile cores (i.e. domains) , and therefore does not expressly disclose wherein the other network is a mobile communication core (MCC system)

	However in analogous art Zhang discloses:

	wherein the other network is a mobile communication core (MCC system) (Zhang, Zhang teaches multiple domain environment (i.e. services across multiple MCC’s)  

	see e.g. [0079] “ The RAN cluster domain is an example of an access domain. The RAN cluster domain may include mobile edge computing (MEC) resources to provide a RAN cloud that can server the needs of access nodes. These infrastructure domains can belong to one provides or multiple infrastructure providers. A multi domain environment can utilize a Network Operation Support (NOS) slice providing function distributions ...”)

	Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fard with Zhang’s multi domain scheme. The motivation being the combined invention provides for the utilization of multiple MCCs.


	
	


	Claims 3 and 19 are rejected under 35 USC 103 as being unpatentable over Fard in view of Prasad in view  of Egner (US 2019/0020657)

	Regarding claim 3, Fard discloses the EC entity according to claim 1, Fard does not disclose wherein the topology information comprises at least one of:

	a load of at least one edge data center (EDC) in the EC,
	a load on at least one link to the at least one EDC in the  EC system,,
	an availability of the at least one EDC in the EC system,
	a location of the least one EDC in the EC system,

	an address or identification of the at least one EDC in the EC system, or

multiple access information of the EC system.
	
	However in analogous art Egner discloses:

	a load of at least one edge data center (EDC) in the EC,
	a load on at least one link to the at least one EDC in the  EC system,,

	an availability of the at least one EDC in the EC system,

	a location of the least one EDC in the EC system (Egner; see e.g. [0026] “ ... Access to a mobile edge computing systems may be provided based on determining an available MEC system is located within  a preset threshold ...”)

	an address or identification of the at least one EDC in the EC system, or

multiple access information of the EC system.


	Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fard with Egner’s selection criteria. The motivation being the combined solution provides for increased efficiencies in delivering services to client devices.

	Regarding claim 19, claim 19 comprises the same and/or similar subject matter as claim 3 and is considered an obvious variation; therefore it is rejected under the same rationale.
	
	Claims 4 are rejected under 35 USC 103 as being unpatentable over Fard in view of Prasad and in further view of  Batrouni (US 2014/0122698)

	Regarding claim 4,  Fard  in view of Prasad discloses the EC according to claim 1, Fard does not expressly disclose wherein the method further comprises exposing  as the topology information, a weight or a priority of each of a plurality of edge data centers (EDCs) in the EC system to the other network

	However in analogous art Batrouni discloses:

	a weight or a priority of each of a plurality of edge data centers (EDCs) in the EC system to the other network (Batrouni; 
	see e.g. [0006] “ ... determines a priority level for requesting the offloading of traffic to the other edge data centers... Each offload request indicates the determined priority level ...”)
	Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fard with Batrouni’s priority scheme. The motivation being the combined solution provides for increased efficiencies in distributing network traffic.

	Claims 4 and 6 are rejected under 35 USC 103 as being unpatentable over Fard in view of Prasad and in further  view of Lee (US 2020/0389531)

	Regarding claim 4,  Fard in view of Prasad discloses the EC according to claim 1, Fard does not expressly disclose wherein the method further comprises exposing  as the topology information, a weight or a priority of each of a plurality of edge data centers (EDCs) in the EC system to the other network

	However in analogous art Lee discloses:

	a weight or a priority of each of a plurality of edge data centers (EDCs) in the EC system to the other network (Lee;
	see e.g. [0396] “  ... host selection procedure ... priority information ... MEC host prioritization operation ...”)
	Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fard with Lee’s priority scheme. The motivation being the combined solution provides for increased efficiencies in distributing network traffic.

	Regarding claim 6, Fard in view Prasad and in further view of Lee disclose the EC entity according to claim 4, wherein the method further comprises determining the weight or the priority of an EDC, of the EDCs dynamically and/or with a determined spatial or temporal validity (The combined invention per Lee provides for dynamic determination schemes (i.e. real time);
	see e.g. [0449] “... the MEC service module ... monitor, in real time, the lifecycles  of the applications and the MEC applications of the MEC hosts ...monitored lifecycles ...”
	see e.g. [0412] “ ... dynamically determined ...” ) .

	Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fard with Lee’s priority scheme. The motivation being the combined solution provides for increased efficiencies in distributing network traffic.

	
	Claim 5 is rejected under 35 USC 103 as being unpatentable over Fard in view of Prasad and in further view of  Lee and in further view of Cropper (US 2017/0230306)


	Regarding claim 5, Fard in view of Prasad and in further view of  Lee disclose the EC entity according to claim 4, however the combined solution does not address conventional schemes associating weighting or priority with load and therefore does not expressly disclose wherein the method further comprises determining the weight or the priority of an EDC of the EDCs based on a capacity or a load of the EDC in the EC system comparted to others of the EDCs in the EC system 
	
	However Cropper discloses:

	determining the weight or priority based on a capacity or load (Cropper; Cropper teaches associating weight values to utilization (i.e. loading);
	see e.g. [0051] “ ...  a set of asset weight values to determine an impact of a resource utilization value (e.g. processor utilization) or a set of asset priority values ...”)


	Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fard with Cropper’s priority/weighting scheme. The motivation being the combined solution provides for increased efficiencies in targeting resources.
	
	
	Fard in view of Prasad and in further view of Lee and in further view of Cropper discloses:

	wherein the method further comprises determining the weight or the priority of an EDC of the EDCs based on a capacity or a load of the EDC in the EC system comparted to others of the EDCs in the EC system (The combined invention Cropper provides for  weigh or priority based on the utilization (i.e. load) per Cropper)

	
	Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fard with Lee’s priority scheme. The motivation being the combined solution provides for increased efficiencies in distributing network traffic.

	Claims 7 and 8 are rejected under 35 USC 103 as being unpatentable over Fard in view of Prasad and in further view of Masurekar (US 2017/0317954)

	Regarding claim 7, Fard in view of Prasad discloses the EC entity according to claim 1,  but does not expressly disclose wherein the method further comprises exposing as the topology information a determined selection algorithm for selecting a plurality of edge data centers (EDCs) to the other network 

	However in analogous art Masurekar discloses:

	exposing as the topology information a determined selection algorithm for selecting a plurality of edge data centers (EDCs) to the other network (Masurekar teaches a selection algorithm comprising the round robin technique for selecting edge data centers;
	see e.g. [0002] “ ... one or more edge nodes of and edge cluster (e.g. in a hosting system such as a data center ...”
	see e.g. [0009] “ ... selects the next edge node ... round robin ...)

	Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fard with Masurekar’s selection algorithm. The motivation being the combined invention provides for increased efficiencies in delivering services to client devices.

		
	Regarding claim 8, Fard in view of Prasad and in further view of Masurekar disclose the EC entity according to claim 7, wherein the determined selection algorithm includes a round robin algorithm, user equipment proximity based algorithm, and/or an algorithm based on service differentiation (Per dependent claim 7, a round robin algorithm is readily available).
	
	Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fard with Masurekar’s selection algorithm. The motivation being the combined invention provides for increased efficiencies in delivering services to client devices.


	


	Claim 14 is rejected under 35 USC 103 as being unpatentable over Fard in view of Reinecke (US 2018/0004941)

	Regarding claim 14, Fard  discloses the MCC entity according to claim 11,  and although Fard teaches DNAIS and a PCF (see e.g. Fard [0217], [0170], [0225], [0105], [0131], [0132]), Fard does not expressly disclose wherein the method further comprising providing the topology information together with the one or  more data network access identifiers DNAIS to the PCF via network data analytics function
	However in analogous art Reinecke discloses:

	providing the topology information via network data analytics function (see e.g. [0040] “ ... analytics mapping device ... network topology ... including an analytic function ...)

	Fard in view of Reinecke disclose:
	wherein the method further comprising providing the topology information together with the one or  more DNAIS to the PCF via network data analytics function (The combined solution provides for providing data via a network data analytics function)

	Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the same invention to modify Fard with Reinecke’s analytics function. The motivation being the combined solution provides for increased efficiencies in distributing network traffic.
	 





Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


/TODD L BARKER/Primary Examiner, Art Unit 2449